Citation Nr: 0125476	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  97-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a fracture of the mandible.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel





INTRODUCTION

The veteran served on active duty from September 1978 to July 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the RO's February 1997 rating decision which 
granted service connection and a 20 percent rating for 
residuals of a fracture of the mandible.  The veteran appeals 
for a higher rating.  The Board remanded the case in April 
2001 for due process reasons.


FINDINGS OF FACT

Residuals of a fracture of the mandible result in limitation 
of range of motion of the temporomandibular articulation; 
inter-incisal motion is limited to 28 mm, and lateral 
excursion on both sides is limited to 5 mm.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the mandible have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.150, Diagnostic Code 9905 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that in June 
1982 he fell, hit his chin, and sustained a fracture of the 
mandible.  He was treated with surgery and immobilization of 
the mandible.  After immobilizing devices were removed, he 
was given instructions for range of motion exercises.  
Shortly after he was discharged from treatment, he was 
separated from service.

In August 1996, he claimed service connection for residuals 
of a mandible fracture.

On VA dental examination in October 1996, the veteran 
reported that, since the mandible fracture in service, he had 
experienced masticatory problems, including difficulty 
opening his mouth, and pain in the right and left sides of 
his face.  X-rays showed scarring in the mandibular bone 
consistent with past surgery to treat a fracture.  The 
examiner found limitation of motion of the mandible.  The 
veteran was able to open his mouth 30 millimeters (mm), and 
was short by 20 mm in mandibular vertical motion.  The 
examiner noted that the veteran could not chew his food 
appropriately because of the limitation of motion of the 
mandible.

In February 1997, the RO granted service connection and a 20 
percent rating, effective with the compensation claim, for 
residuals of fracture of the mandible.  (The RO also granted 
service connection and a 0 percent rating for a chin scar, 
but the rating for that disability is not on appeal.)

In statements submitted in June, July, and August 1997, the 
veteran wrote that it was very difficult for him to eat 
properly and speak properly because he could not open his 
mouth to a normal extent.  He reported that dentists had told 
him that the impairment of his jaw function was likely to 
worsen.  He indicated that the width to which he could open 
his mouth was decreasing over time.  He reported that his 
mandible hurt most of the time.  He reported that pain and a 
feeling of tiredness in his jaw bone and face muscles 
developed within about a minute of conversation.

On VA dental examination in August 1997, the veteran reported 
that he could not open his mouth wide enough, due to 
limitation of motion of the mandible.  He indicated that this 
interfered with his masticatory function.  The examiner found 
that the veteran could open his mouth up to 30 mm with some 
effort.  The examiner indicated that 30 mm of opening was 15 
to 20 mm less than the average patient could open the 
mandible.  The examiner noted that the veteran had constant 
masticatory difficulty, which interfered with his ability to 
chew food.  It was noted that the effort exerted to open the 
mandible produced spasm and pain of the masticatory muscles.

At a VA dental and oral examination performed in August 1999, 
the veteran reported occasional pain in the right and left 
sides of his face, and difficulty in mastication.  The 
examiner reported that there was moderate functional 
impairment of the mandible due to limitation of motion.  The 
examiner found that the veteran could open the mandible 
vertically from 0 to 30 mm.  In lateral excursion, the 
veteran was able to go from 0 to just 5 mm laterally.  There 
was no evidence of bone loss of the mandible.

The report of a VA dental and oral examination performed in 
December 2000 contains a notation that the examiner reviewed 
the veteran's claims file.  The veteran reported that he took 
Tylenol about twice a week for pain in both temporomandibular 
joint areas.  It was noted that, since his last visit, he had 
become a little more limited in his ability to chew, and he 
had more difficulty opening his mouth.  The veteran reported 
difficulty talking, and the examiner reported that the 
veteran's difficulty talking was quite obvious at the time of 
the examination.  The examiner found that the inter-incisal 
range of motion measured 28 mm, which was said to be slightly 
diminished from the normal range of 30-60 mm.  Lateral 
excursion was limited to 5 mm to the right and 5 mm to the 
left, which the examiner characterized as markedly 
diminished.  The examiner went on to comment that pain was 
present on opening of the mouth, and with lateral excursion 
to either side.  The pain reportedly did not begin until the 
maximum excursion was reached.  The examiner noted there 
would be fatigability on excessive chewing, and the condition 
was subject to flare-ups if he did considerable chewing of 
his food and excess talking.  The examiner said he would 
expect that during a flare-up the veteran could lose a few mm 
of motion, but this would be difficult to estimate.

In a July 2001 statement, the veteran's representative 
acknowledged that the duty to assist requirements had been 
satisfied with respect to the veteran's claim.


Analysis

The veteran is seeking a higher rating than 20 percent for 
his service-connected residuals of a mandible fracture.  He 
appeals the initial rating assigned by the RO.

In correspondence, the rating decision, the statement of the 
case, and supplemental statements of the case, the RO has 
notified the veteran of the evidence necessary to 
substantiate his claim.  Multiple VA examinations have been 
provided, and the veteran's representative acknowledges that 
the VA has met its duty to assist in developing his claim.  
The Board finds that the notice and duty to assist 
requirements of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The rating schedule, at 38 C.F.R. § 4.150, Diagnostic Code 
9905, provides for percentage ratings for limited motion of 
temporomandibular articulation, as follows:

Inter-incisal range:
	0 to 10 mm  ...................................... 40
	11 to 20 mm  .................................... 30
	21 to 30 mm  .................................... 20
	31 to 40 mm  .................................... 10
Range of lateral excursion:
	0 to 4 mm  ....................................... 10
NOTE--Ratings for limited inter-incisal 
movement shall not be combined with 
ratings for limited lateral excursion.

There are other rating codes pertaining to jaw injuries, but 
the veteran does not meet the requirements for evaluation 
under those codes.  For instance, he does not have nonunion 
of the mandible, let alone severe nonunion as required for a 
higher rating under Diagnostic Code 9903.  Thus his 
disability is most appropriately rated under Diagnostic Coder 
9905 for limited motion of the temporomandibular 
articulation.

VA examinations performed from 1996 to 2000 indicate that at 
worst (last examination) the veteran's range of inter-incisal 
movement is 28 mm, and that his lateral excursion is 5 mm to 
each side.  This limitation of inter-incisal movement is 
consistent with a 20 percent rating under Code 9905.  The 
evidence indicates that the veteran has pain with motion of 
the mandible, which interferes with his ability to chew food 
and to speak.  The examiner who performed the most recent 
examination indicated that the range of motion could be 
reduced a few millimeters more during a flare-up of symptoms, 
but that this would be difficult to estimate.  The veteran's 
range of inter-incisal motion of 28 mm is closer to the outer 
limit of 30 mm in the 21 to 30 mm range for a 20 percent 
rating.  Therefore, it does not appear that if such motion 
was reduced by a few more millimeters during use or flare-ups 
he would meet the requirements of the next higher rating of 
30 percent (i.e, motion limited to at least 20 mm).  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The lateral excursion limitation to 5 mm on each 
side is not sufficiently limited to warrant a compensable 
rating.  

The weight of the evidence indicates that residuals of a 
fractured mandible are not more than 20 percent rating 
disabling under Code 9905.  As noted, the veteran appealed 
the initial rating assigned by the RO.  When a claimant 
appeals the initial rating assigned following a grant of 
service connection, the propriety of different percentage 
ratings for different periods of time since the effective 
date of service connection ("staged ratings"), based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence indicates that the veteran's 
jaw disability has not been more than 20 percent disabling 
during any identifiable period of time since service 
connection became effective, and there is no period during 
which a higher staged rating would be warranted.

Under 38 C.F.R. § 3.321(b)(1), to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board does not have the authority to assign 
such an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no basis 
to refer the matter to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet.App. 337 (1996).  The veteran's residuals of a jaw 
fracture have not required recent hospitalization, are not 
shown to markedly interfere with employment, and are not 
otherwise shown to involve an exceptional or unusual 
disability picture.  The 20 percent schedular rating provides 
adequate compensation for impairment from the condition.

The preponderance of the evidence is against the claim for a 
rating higher than 20 percent for residuals of a mandible 
fracture.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A higher rating for residuals of a fracture of the mandible 
is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

